IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JANE PETERMANN,                            : No. 14 MAL 2022
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
ROBERT D. KETTERING; KAREN LOUISE          :
KETTERING; KETTERLINE BUILDERS,            :
INC.; AND KETTERLINE, INC.,                :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.